            Case 1:19-cv-10291 Document 1 Filed 02/15/19 Page 1 of 15



                             UNITED STATES DISTRICT COURT

                             DISTRICT OF MASSACHUSETTS

____________________________________
                                             )
AMERICAN CIVIL LIBERTIES                     )
UNION OF MASSACHUSETTS, INC.,                )
                                             )       C.A. No. ________________
                      Plaintiff,             )
                                             )
               v.                            )       COMPLAINT
                                             )
U.S. DEPARTMENT OF HOMELAND                  )
SECURITY, and U.S. CUSTOMS                   )
AND BORDER PROTECTION,                       )
                                             )
                      Defendants.            )
                                             )


                                       INTRODUCTION

       1.      Construction of a wall along the U.S.-Mexico border has been a centerpiece of

President Trump’s public agenda throughout his campaign and presidency. Although the

President initially promised that Mexico would pay for this wall, he is currently seeking funding

from the United States treasury.

       2.      In December 2018, President Trump rejected appropriations legislation,

purportedly because it did not include approximately $5 billion for a border wall. As a result,

appropriations lapsed for certain government agencies, including the Department of Homeland

Security (“DHS”). A partial shutdown of the federal government began on December 22, 2018.

Among other things, this shutdown resulted in border security personnel being furloughed or

forced to work without pay, and impaired federal aviation safety and security programs.

       3.      On December 24—two days after the shutdown began—President Trump

announced that he “just gave out a 115 mile long contract for another large section of the Wall


                                                 1
             Case 1:19-cv-10291 Document 1 Filed 02/15/19 Page 2 of 15



in Texas” (emphasis added). On information and belief, neither the President nor his

administration has publicly released further information concerning the terms of this contract, the

procedure by which it was awarded, the scope of the contracted project, or the source of the

associated funding.

       4.      On December 28, 2018, the ACLU of Massachusetts (“ACLUM”) submitted a

request to DHS under the Freedom of Information Act (“FOIA”), 5 U.S.C. § 552, for the

“contract” referenced in the President’s announcement and related documentation, including

requests for proposal (“RFPs”), purchase orders, invoices, sole source justification documents,

and studies of cost, efficacy, and/or environmental impact. The request was subsequently

assigned to U.S. Customs and Border Protection (“CBP”), a component of DHS, for action.

       5.      Release of these records, or an acknowledgment that they do not exist, is

important to inform the public’s understanding of the debate about building a border wall, about

the recent government shutdown, and about potential future actions by the President.

       6.      To begin, a response to the request could reveal the cost, nature, scope, and

projected environmental and community impacts of the contemplated project. A response would

also assist the public in assessing whether the President: (a) has violated any laws or regulations

pertaining to the procurement of federal contracts; (b) has violated the U.S. Constitution by

expending funds not appropriated for that purpose by Congress; (c) has provided the public with

inaccurate information concerning border security matters; and (d) might be inclined to provide

the public with inaccurate information concerning these matters in the future, for example by

claiming that a border wall is being or has been built, even if that is not true.

       7.      Additionally, an immediate response is critical to informing the public about

ongoing, time-sensitive policymaking processes. On January 25, 2019, President Trump signed



                                                   2
            Case 1:19-cv-10291 Document 1 Filed 02/15/19 Page 3 of 15



a federal appropriations bill, which temporarily ended the government shutdown. The bill did

not include funding for a border wall. These new appropriations will reportedly lapse on

February 15, 2019. President Trump stated on January 25, 2019, that:

               We really have no choice but to build a powerful wall or steel
               barrier. If we don’t get a fair deal from Congress, the government
               will either shut down on February 15th again, or I will use the powers
               afforded to me under the laws and Constitution of the United States
               to address this emergency.

By February 14, 2019, the President had failed to secure sufficient funds from Congress to

construct his proposed border wall. The President consequently announced his intention to

declare a state of domestic emergency relating to the U.S.-Mexico border. On information and

belief, this “emergency” declaration will be used as a purported basis to divert federal funds

appropriated for other purposes to fund the construction of the President’s proposed border wall.

The public and their elected representatives therefore have an immediate need to understand

whether the President has a history of misrepresenting facts and/or violating the law in

connection with the situation at the U.S.-Mexico border.

       8.      DHS and CBP have not, to date, produced the requested records as required by

law.

       9.      Accordingly, ACLUM hereby requests that the Court order that, within seven

days of service, DHS and CBP shall (1) each answer this Complaint; (2) each make evidentiary

submissions stating whether or not the referenced “contract” actually exists; and (3) collectively

either produce all requested documents or make evidentiary submissions explaining their factual

and legal bases for asserting that such documents cannot or should not be produced, in whole or

in part. To the extent DHS and CBP resist producing any of the requested documents, ACLUM

further requests that the Court order the defendants to produce them as soon as possible,

following, if necessary, expedited discovery and briefing. See 28 U.S.C. § 1657.
                                                 3
              Case 1:19-cv-10291 Document 1 Filed 02/15/19 Page 4 of 15



                                             PARTIES

        10.    The American Civil Liberties Union of Massachusetts, Inc. (“ACLUM”) is a

Massachusetts non-profit corporation with its principal place of business in Boston,

Massachusetts. ACLUM’s mission is to defend freedoms guaranteed in the Constitution and Bill

of Rights and to educate the public about civil rights and civil liberties.

        11.    The United States Department of Homeland Security (“DHS”) is a department of

the United States government. Its components include U.S. Customs and Border Protection

(“CBP”), the U.S. Coast Guard (the “Coast Guard”), U.S. Immigration and Customs

Enforcement (“ICE”), and the Transportation Security Administration (“TSA”).

                                 JURISDICTION AND VENUE

        12.    This Court has jurisdiction pursuant to 5 U.S.C. § 552(a)(4)(B) and 28 U.S.C. §

1331.

        13.    Venue lies in the District of Massachusetts pursuant to 5 U.S.C. § 552(a)(4)(B),

including because it is the district in which ACLUM has its principal place of business.

                                        FACTS ALLEGED

I.      Construction of a wall on the U.S.-Mexico border is a cornerstone of President
        Trump’s public policy agenda.

        14.    Before President Trump’s election, the U.S. government had already constructed

substantial physical barriers at various locations along the U.S.-Mexico border. According to the

U.S. Government Accountability Office (“USGAO”), “from fiscal year 2005 through fiscal year

2015, CBP increased the total miles of primary barriers on the southwest border from 119 miles




                                                  4
                 Case 1:19-cv-10291 Document 1 Filed 02/15/19 Page 5 of 15



to 654 miles—including 354 miles of primary pedestrian barriers and 300 miles of primary

vehicle barriers.”1

           15.      According to the USGAO, “CBP suspended its efforts to measure the contribution

of border fencing to border security in 2013,” and, as of early 2017, “CBP [could not] measure

the contributions of border fencing to border security operations.”2

           16.      Independent studies, however, have shown that physical barriers on the border

come at high cost and offer minimal return on investment. A recent study sponsored by non-

partisan public interests groups found that the construction of physical barriers at the border

inflicted serious damage on border communities and sensitive natural environments, but did not

significantly reduce smuggling or immigration.3 Another recent study by economists at Stanford

and Dartmouth found that the expenditure of $2.3 billion to construct physical barriers at the

border reduced migration flows by less than 1%.4

           17.      Nevertheless, President Trump has made the construction of a massive border

wall a centerpiece of his public policy agenda.

           18.      During his presidential campaign, then-candidate Trump repeatedly proposed to

construct a 1,000-mile border wall at Mexico’s expense. For example, by August 2015, the

Trump campaign website asserted that “[t]here must be a wall across the southern border,” and




1
    https://www.gao.gov/assets/700/693488.pdf
2
    https://www.gao.gov/assets/690/682838.pdf

3
    https://www.aclu.org/sites/default/files/field_document/aclu-report-updates_0.pdf
4
 http://stanford.edu/~memorten/ewExternalFiles/ADM%20-%20Border%20Walls%20-
%20Executive%20Summary.pdf


                                                           5
                 Case 1:19-cv-10291 Document 1 Filed 02/15/19 Page 6 of 15



“Mexico must pay for the wall.”5 In October 2015, during a presidential debate, Trump asserted

that “we’re going to build a wall,” that “we actually need 1,000 [miles of wall construction],”

and that “Mexico’s going to pay for the wall.”6 And in August 2016, as the election approached,

Trump announced that “Mexico’s gonna pay for the wall, and that’s an easy one.”7

           19.     On information and belief, from November 2016 to the present, the Mexican

government has not paid any funds to the United States government for construction of a wall on

the U.S.-Mexico border.

           20.     Nevertheless, on January 25, 2017, President Trump issued Executive Order

13767, entitled “Border Security and Immigration Enforcement Improvements” (“EO 13767”).8

Among other things, the Order stated that “[i]t is the policy of the executive branch to . . . secure

the southern border of the United States through the immediate construction of a physical wall

on the southern border.” The Order directed the Secretary of Homeland Security to

“immediately take the following steps to obtain complete operational control . . . of the southern

border” and to “take all appropriate steps to immediately plan, design, and construct a physical

wall along the southern border.” The Order further required that, rather than using funds

provided by Mexico, the Secretary of Homeland Security should “[i]dentify and, to the extent

permitted by law, allocate all sources of Federal funds for the planning, designing, and

constructing of a physical wall along the southern border” (emphasis added).




5
    https://web.archive.org/web/20150816161349/https://www.donaldjtrump.com/positions/immigration-reform
6
    http://time.com/4091301/republican-debate-transcript-cnbc-boulder/

7
    https://www.nytimes.com/2018/01/18/us/politics/trump-border-wall-immigration.html
8
 https://www.whitehouse.gov/presidential-actions/executive-order-border-security-immigration-enforcement-
improvements/


                                                          6
                 Case 1:19-cv-10291 Document 1 Filed 02/15/19 Page 7 of 15



           21.     According to a July 2018 USGAO report, CBP, which is a component of DHS,

issued RFPs for “physical barrier prototype designs for the southwest border” in March 2017,

and conducted testing of the prototypes later that year.9 The USGAO found, however, that

DHS’s methodology for prioritizing deployment of additional barriers “did not include analysis

of the costs associated with deploying barriers in each location or segment, which can vary

depending on topography, land ownership, and other factors,” resulting in a lack of “complete

information for prioritizing locations to use its resources in the most cost-effective manner.” The

USGAO further found that “for one of the two approved segments” of the proposed barrier, DHS

“has not documented its plans as required” by DHS’s acquisition process. Ultimately, the

USGAO concluded in July 2018 that:

                   DHS plans to spend billions of dollars developing and deploying
                   new barriers along the southwest border. However, by proceeding
                   without key information on cost, acquisition baselines, and the
                   contributions of previous barrier and technology deployments, DHS
                   faces an increased risk that the Border Wall System Program will
                   cost more than projected, take longer than planned, or not fully
                   perform as expected.

(emphasis added).

           22.     In 2017 and 2018, Congress reportedly appropriated more than $1.5 billion for the

construction and expansion of physical barriers at the U.S.-Mexico border.10 On December 12,

2018, DHS announced that this funding is sufficient for construction of approximately 124 miles

of new physical barriers at various border locations in California, Texas, and Arizona. DHS

further stated that at least 31 miles of these new barriers have already been completed, and that at




9
    https://www.gao.gov/assets/700/693488.pdf
10
  https://www.washingtonpost.com/news/fact-checker/wp/2018/04/05/president-trump-says-his-beautiful-wall-is-
being-built-nope/?utm_term=.e596349ea1da


                                                      7
                 Case 1:19-cv-10291 Document 1 Filed 02/15/19 Page 8 of 15



least an additional nine miles are in progress and scheduled for completion in early 2019. On

information and belief, DHS has not yet announced the current status of the remaining 84 miles

of funded construction.11

           23.     On information and belief, appropriations for various federal government

operations—including for DHS—were scheduled to lapse beginning December 22, 2018.

           24.     On December 11, 2018, President Trump met with then-House Minority Leader

(now-Speaker of the House) Nancy Pelosi and Senate Minority Leader Chuck Schumer, along

with the Vice President and various members of the media, at the White House. During that

meeting, President Trump stated:

                   If we don’t have border security, we’ll shut down the government.
                   This country needs border security. The wall is a part of border
                   security. . . . I would say if we got $5 billion, we could do a
                   tremendous chunk of wall. . . . We have to have the wall. This isn’t
                   a question, this is a national emergency. . . . If we don’t get what we
                   want, one way or the other, whether it’s through you, through the
                   military, through anything you want to call, I will shut down the
                   government. . . . I will take the mantle, I will be the one to shut it
                   down. . . . And I’m going to shut it down for border security.

(emphasis added).

           25.     Following this meeting, Congress did not pass appropriations legislation that

included $5 billion for a border wall. On information and belief, appropriations for various

federal agencies, including DHS, lapsed beginning December 22, 2018, resulting in a partial

government shutdown.

           26.     During this shutdown beginning December 22, 2018, hundreds of thousands of

federal employees were either furloughed or required to work without pay, including DHS




11
     https://www.dhs.gov/news/2018/12/12/walls-work


                                                      8
              Case 1:19-cv-10291 Document 1 Filed 02/15/19 Page 9 of 15



employees responsible for border security at CPB12 and in the Coast Guard.13 The Coast Guard’s

Employee Assistance Program reportedly began advising Coast Guard employees to supplement

their income through garage sales, pet walking, and babysitting.14

        27.      The shutdown also threatened federal aviation safety and security programs. On

January 23, 2018, the President of the National Air Traffic Controllers Association issued a

statement explaining that “[d]ue to the shutdown, air traffic controllers, [TSA] officers, safety

inspectors, air marshals, federal law enforcement officers, FBI agents, and many other critical

workers have been working without pay for over a month.”15 He further noted that “TSA

management announced that a growing number of officers cannot come to work due to the

financial toll of the shutdown,” and “[m]ajor airports are already seeing security checkpoint

closures.” He stated that “we cannot even calculate the level of risk currently at play, nor predict

the point at which the entire system will break.”

        28.      On the morning of January 25, 2019, LaGuardia Airport in New York reportedly

implemented a “ground stop” on all aircraft due to staffing shortages among air traffic control




12
  E.g., https://www.washingtonpost.com/politics/2019/01/09/border-protection-officers-union-sues-trump-
administration-over-shutdown-after-missed-paycheck/?noredirect=on&utm_term=.87a60e29264b

13
  E.g., https://www.nbcnews.com/politics/politics-news/42-000-coast-guard-members-miss-first-paycheck-due-
government-n958616
14
  https://www.washingtonpost.com/national-security/2019/01/09/coast-guard-families-told-they-can-have-garage-
sales-cope-with-government-shutdown/?utm_term=.0b76c5c8177e
15
 https://www.afacwa.org/air_traffic_controllers_pilots_flight_attendants_detail_serious_safety_concerns_due_to_s
hutdown


                                                       9
                Case 1:19-cv-10291 Document 1 Filed 02/15/19 Page 10 of 15



personnel.16 Staffing-related delays were also reported at Newark Liberty International Airport

and Philadelphia International Airport that same day.17

          29.     On the afternoon of January 25, 2019, President Trump announced that he would

sign a federal appropriations bill that funds the federal government until February 15, 2019.18 In

his statement, President Trump explained that:

                  We really have no choice but to build a powerful wall or steel
                  barrier. If we don’t get a fair deal from Congress, the government
                  will either shutdown on February 15th again, or I will use the powers
                  afforded to me under the laws and Constitution of the United States
                  to address this emergency. We will have great security.

(emphasis added).

          30.     On February 14, 2019, having failed to secure sufficient funds from Congress to

construct his proposed border wall, the President announced his intention to declare a state of

domestic emergency relating to the U.S.-Mexico border. On information and belief, this

“emergency” declaration will be used as a purported basis to divert federal funds appropriated

for other purposes to fund the construction of the President’s proposed border wall.

II.       The President’s announcement during the shutdown that he awarded a contract for
          115 miles of border wall construction, ACLUM’s request for that contract, and
          DHS’s failure to provide the requested records or otherwise respond as required by
          law.

          31.     On December 24, 2018—two days after DHS funding lapsed and the shutdown

began—President Trump made an announcement (the “Announcement”) that:




16
  https://www.nbcnewyork.com/news/local/LaGuardia-Airport-Ground-Stop-Staffing-Shortage-Shutdown-
504861791.html

17
  https://www.npr.org/2019/01/25/688660390/flights-delayed-at-laguardia-newark-airports-as-workers-call-in-sick-
amid-shutdo
18
     https://www.youtube.com/watch?v=3UtH1kCicGY


                                                      10
                 Case 1:19-cv-10291 Document 1 Filed 02/15/19 Page 11 of 15



                   I am in the Oval Office & just gave out a 115 mile long contract for
                   another large section of the Wall in Texas.19

           32.     The Announcement did not explain how the President’s decision to “g[i]ve out”

this contract complied with the laws and regulations governing federal procurement.

           33.     The Announcement did not explain the source of the funding for this contract.

           34.     On information and belief, at the time of the Announcement, appropriations for

DHS had lapsed, and Congress had not appropriated funds for construction of an additional 115

miles of the President’s proposed border wall.

           35.     According to DHS’s statement earlier in December 2018, remaining funds from

prior appropriations would permit the construction of no more than 84 miles of new physical

barriers at the border, and at least 50% of those remaining funds were already designated for

construction projects outside of Texas.20

           36.     On information and belief, neither the President nor his administration has

publicly released further information concerning the terms of the “contract” referenced in the

Announcement, the procedure by which it was awarded, the scope of the contracted project, or

the source of the associated funding.

           37.     On December 28, 2018, ACLUM submitted a FOIA request (the “Request”) to

DHS for (a) the “contract” referenced in the Announcement; and (b) all purchase orders,

invoices, RFPs, documentation of selection, sole source or limited source justification and

approval documents, studies of cost, efficacy, and/or environmental impact, and other




19
     https://twitter.com/realDonaldTrump/status/1077329121745793025
20
     https://www.dhs.gov/news/2018/12/12/walls-work


                                                       11
              Case 1:19-cv-10291 Document 1 Filed 02/15/19 Page 12 of 15



memoranda and documentation pertaining to the “contract” referenced in the Announcement.

See Ex. A (Request).

        38.     On January 14, 2019, DHS sent ACLUM a letter regarding the Request (the

“DHS Letter”). The DHS Letter stated that it was “not a denial” of the Request. The DHS

Letter stated that the Request was “too broad in scope or did not specifically identify the records

which [ACLUM is] seeking.” The DHS Letter requested that ACLUM provide “the specific

DHS contract numbers of interest,” as reflected in the Federal Procurement Database System

(“FPDS”) website. The DHS Letter also requested that ACLUM identify the specific “funding

component” within DHS for the contract at issue. See Ex. B (Response).

        39.     On January 16, 2019, ACLUM replied to the DHS Letter (the “Reply”). In the

Reply, ACLUM explained that the Request did, in fact, adequately describe the requested

records. Further, the Reply explained that a search of the FPDS website did not reveal any

contract matching the description in the President’s announcement, and therefore it is not

possible to provide a specific contract number or funding component for the requested records.

The Reply asked that DHS “determine whether DHS will comply with the Request.” See Ex. C

(Reply).

        40.     On January 28, 2019, DHS assigned CBP to respond to the Request. See Exs. D

(Jan. 28, 2019 letter), E (Jan. 31, 2019 email). On January 31, 2019, CBP acknowledged its

responsibility to respond to the Request. See Ex. F (Jan. 31, 2019 letter). Since January 31,

2019, CBP has not provided any further substantive response or any of the requested

documents.21



21
  On February 12, 2019, CBP notified ACLUM that the tracking number for the Request had been amended. See
Ex. G.


                                                    12
             Case 1:19-cv-10291 Document 1 Filed 02/15/19 Page 13 of 15



       41.     It is in the public interest for DHS and CBP to release records that will permit the

public and its elected representatives to assess whether the “contract” referenced in the

Announcement actually exists and, if so, the cost, nature, and scope of contemplated project.

       42.     It is in the public interest for DHS and CBP to release records that will permit the

public and its elected representatives to assess whether the President has violated any laws or

regulations pertaining to the procurement of federal contracts, and whether the President has

violated the U.S. Constitution by expending funds not appropriated for that purpose by Congress.

       43.     It is in the public interest for DHS and CBP to release records that will permit the

public and its elected representatives to conduct a properly informed debate concerning ongoing

and proposed security operations at the U.S.-Mexico border.

       44.     It is in the public interest for DHS and CBP to release, on an expedited basis,

records that will permit the public and its elected representatives to conduct a properly informed

debate concerning the President’s declaration of a state of domestic emergency.

       45.     It is in the public interest for DHS and CBP to release, on an expedited basis,

records that will permit the public and its elected representatives to make an informed

assessment of whether the President has provided false and untrustworthy information to the

public regarding the situation at the U.S.-Mexico border.

       46.     It is in the public interest for DHS and CBP to release, on an expedited basis,

records that will permit the public and its elected representatives to make an informed

assessment of whether any future statements by the President, particularly about the status of

construction of the proposed border wall, are truthful.

       47.     Although not required, ACLUM has taken reasonable steps to exhaust alternative

sources of this information. On information and belief, the U.S. Army Corps of Engineers (the



                                                13
                 Case 1:19-cv-10291 Document 1 Filed 02/15/19 Page 14 of 15



“Corps of Engineers”) is involved in federal contracting relating to the construction of physical

barriers at the U.S.-Mexico border.22 ACLUM requested the “contract” referenced in the

Announcement from the four Corps of Engineers districts that are responsible for the U.S.-

Mexico border region. See Exs. H, I, J, K. Three of those districts transferred the requests to the

Fort Worth district, which has been designated to centrally process FOIA requests to the Corps

of Engineers regarding the proposed border wall. See Exs. L, M, N. The Fort Worth district, in

turn, has stated that it has “no records” concerning the purported contract referenced in the

President’s Announcement. See Ex. O. It appears that only DHS and CBP can complete the

picture.

                                            CLAIM FOR RELIEF

                                      Violation of FOIA 5 U.S.C. § 552

           48.     The foregoing allegations are re-alleged and incorporated herein.

           49.     Defendants have failed to make reasonable efforts to search for records sought by

the Request.

           50.      Defendants have failed to timely produce any records responsive to the Request.

           51.     ACLUM has exhausted administrative remedies to the extent required by law.

                                               PRAYER FOR RELIEF

           Wherefore, Plaintiff asks this Court to GRANT the following relief:

           1.      Expedite consideration of this action, including pursuant to 28 U.S.C. § 1657;

           2.      Order that DHS and CBP shall answer this Complaint within seven days of

service;




22
     https://www.al.com/news/2019/01/army-could-hire-contractors-to-build-trumps-wall.html


                                                        14
            Case 1:19-cv-10291 Document 1 Filed 02/15/19 Page 15 of 15



       3.      Order that, within seven days of service, DHS and CBP shall each to make an

evidentiary submission stating whether or not the referenced “contract” actually exists;

       4.      Order that, within seven days of service, DHS and CBP each shall either produce

all requested documents or make evidentiary submissions explaining their factual and legal bases

for asserting that such documents cannot or should not be produced;

       5.      Order that, as soon as possible, DHS and CBP shall produce all records

responsive to the Request, following, to the extent necessary, expedited discovery and briefing;

       6.      Enjoin DHS and CBP from charging ACLUM search, review, or duplication fees

for processing the Request;

       7.      Award ACLUM costs and reasonable attorney fees incurred in this action; and

       8.      Grant such other relief as the Court may deem just and proper.



February 15, 2019                                    Respectfully submitted,

                                                     /s/ Alycia M. Kennedy
                                                     Alycia M. Kennedy (BBO#688801)
                                                     Todd & Weld LLP
                                                     One Federal Street
                                                     Boston, MA 02110
                                                     (617) 720-2626
                                                     akennedy@toddweld.com

                                                     Matthew R. Segal (BBO #654489)
                                                     Daniel L. McFadden (BBO #676612)
                                                     American Civil Liberties Union
                                                     Foundation of Massachusetts, Inc.
                                                     211 Congress Street
                                                     Boston, MA 02110
                                                     617-482-3170
                                                     msegal@aclum.org
                                                     dmcfadden@aclum.org

                                                     Attorneys for Plaintiff



                                                15
